Citation Nr: 1434931	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  09-11 327A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for acid reflux disease.

2.  Entitlement to service connection for a sleep disorder.

3.  Entitlement to service connection for degenerative disc disease of the lumbosacral spine.

4.  Entitlement to service connection for chronic joint pains, claimed as the result of an undiagnosed illness.

5.  Entitlement to service connection for night sweats, claimed as the result of an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to February 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the Veteran's claims file was subsequently transferred to the VA RO in Houston, Texas.  

Although the Veteran had previously requested a hearing before a Veterans Law Judge (VLJ), and was scheduled to appear at the hearing in June 2014, he subsequently withdrew that request.  See 38 C.F.R. § 20.704(e) (2013).


FINDING OF FACT

In June 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that he wished to withdraw his appeal of all issues currently before the Board.


CONCLUSION OF LAW

The criteria for withdrawal of the appellant's substantive appeal with regard to the issues of entitlement to service connection for acid reflux disease, a sleep disorder, degenerative disc disease of the lumbosacral spine, chronic joint pains as the result of an undiagnosed illness, and night sweats as the result of an undiagnosed illness, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Appeals

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2013).

In a statement dated June 2014, the Veteran, through his representative, notified the Board that he was satisfied with other decisions already made by the RO.  As such, the Veteran has withdrawn this appeal and there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.
















							(CONTINUED ON NEXT PAGE)
ORDER

The claim of entitlement to service connection for acid reflux disease is dismissed.

The claim of entitlement to service connection for a sleep disorder is dismissed.

The claim of entitlement to service connection for degenerative disc disease of the lumbosacral spine is dismissed.

The claim of entitlement to service connection for chronic joint pains, claimed as the result of an undiagnosed illness, is dismissed.

The claim of entitlement to service connection for night sweats, claimed as the result of an undiagnosed illness, is dismissed.



____________________________________________
D. Martz Ames
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


